UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4620


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM CURTIS HOPE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:09-cr-00039-nkm-1)


Submitted:   November 12, 2010            Decided:   January 25, 2011


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Frederick T. Heblich,
Jr.,   Assistant   Federal  Public   Defender,  Charlottesville,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Nancy S. Healey, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Curtis Hope pled guilty to felony eluding, in

violation of Va. Code Ann. § 46.2-817(B) (2010), as assimilated

by the Assimilative Crimes Act (“ACA”), 18 U.S.C. § 13 (2006).

He appeals, claiming that the assimilated state statute was a

traffic law already adopted by 36 C.F.R. § 4.2 (2010).                    Finding

no error, we affirm.

           This court reviews de novo whether the ACA assimilates

a state offense.       See United States v. Dotson, 615 F.3d 1162,

1165 (9th Cir. 2010).         We conclude there was no error and the

Virginia     statute   was        properly   assimilated      under    the     ACA.

Accordingly, we affirm the court’s judgment.               See, e.g., United

States v. Fox, 60 F.3d 181, 185 (4th Cir. 1995).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the   materials   before    the     court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2